Citation Nr: 1437960	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-36 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to an earlier effective date prior to January 1, 2011 for the grant of service connection for ischemic heart disease.

2.  Entitlement to a higher initial rating for service-connected ischemic heart disease, currently evaluated as 10 percent disabling.

3.  Whether termination of non-service-connected pension benefits retroactive to September 1, 2005 based on countable income was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a March 2006 decision by the Milwaukee VA Pension Center that retroactively terminated the Veteran's non-service-connected pension benefits effective September 1, 2005.

This case also comes to the Board on appeal from a June 2013 rating decision by the RO in Chicago, Illinois that granted service connection and a 10 percent rating for ischemic heart disease effective from January 1, 2011.  The Veteran appealed for a higher initial rating and for an earlier effective date.  The case was forwarded to the Board by the Chicago RO.

A personal hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The issue of entitlement to a higher initial rating for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 20, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, requesting a withdrawal of his appeal as to the propriety of the termination of his non-service-connected pension benefits retroactive to September 1, 2005 based on countable income. 

2.  The Veteran separated from active duty service in December 1970 and filed his initial claim for service connection for heart disease on July 30, 1999, more than one year after his discharge from service.
 
3.  In the June 2013 rating decision on appeal, the RO granted service connection for ischemic heart disease, effective January 1, 2011.

4.  Ischemic heart disease was first demonstrated on December 26, 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal, as to the propriety of the termination of pension benefits retroactive to September 1, 2005, by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria are met for an earlier effective date of December 26, 2010, for the grant of service connection for ischemic heart disease.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.309(e), 3.400, 3.816(c)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeal regarding the propriety of the termination of his non-service-connected pension benefits retroactive to September 1, 2005 based on countable income.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

Here, a June 2010 notice letter was sent to the Veteran regarding his initial service connection claim, prior to the June 2013 rating decision on appeal.  With respect to the appeal for an earlier effective date for the award of service connection for ischemic heart disease, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As the pleading party attacking the agency's decisions, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA outpatient treatment records, and records from the Social Security Administration (SSA), and arranged for a VA compensation examination and medical opinions.

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2014 Board hearing.

Analysis

The Veteran filed a claim for service connection for a heart condition, to include as secondary to herbicide exposure, on May 27, 2010.  Service connection for ischemic heart disease was granted in the June 2013 rating decision, and the Veteran was assigned a 10 percent rating effective January 1, 2011.  The RO stated that this date was assigned based on a December 2010 thallium stress test, as a May 2013 VA medical opinion indicated that ischemic heart disease was first demonstrated on that test.  The RO indicated that as the precise date of the December 2010 test was not known, an effective date of January 1, 2011 was assigned.  See 38 C.F.R. § 3.31 (the period of payment is to commence on the first of the month following the month in which the award became effective). 

The Veteran believes the effective date of his award of service connection for ischemic heart disease should be May 27, 2010, the date that VA received his claim for service connection for this condition.

Generally, the effective date of an award of disability compensation, i.e., service connection, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  If a claim for service connection is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r). 
While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).

In this case, the award of presumptive service connection for the Veteran's ischemic heart disease was based upon a liberalizing law. 

The effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date. The effective date of such an award shall not be earlier than the effective date of the liberalizing law or administrative issue.  38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114. 

In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a). 

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  

However, district court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

As defined in the current regulations, the term "covered herbicide diseases" means a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2)(i).  This includes Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  Id. 

Although ischemic heart disease is not currently included in the covered herbicide diseases listed in 38 C.F.R. § 3.816, the new presumption for that condition must follow the effective date rules as stipulated by Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.).  See 75 Fed. Reg. 168 (2010).

In this case, there is no indication that VA denied compensation for ischemic heart disease in any decision issued between September 25, 1985 and May 3, 1989.  

A thorough review of the Veteran's claims file reveals that his original claim for service connection for heart disease due to Agent Orange (herbicide) exposure was received by VA on July 30, 1999. There is no documentation in the record establishing that the Veteran had submitted another claim, formal or otherwise, for the same disability at any time prior to that date.  

As his original claim for heart disease was received by VA on July 30, 1999, which is between May 3, 1989 and August 31, 2010 (the effective date of the presumption of service connection for ischemic heart disease), the proper effective date of this award is the later of the date his claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Thus, the central issue in this case is when the Veteran's disability of ischemic heart disease arose.  As discussed below, the Board finds that there is no competent evidence of ischemic heart disease prior to December 26, 2010.

Governing regulation provides that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

Medical records dated since the 1970s reflect treatment for a variety of conditions but are negative for ischemic heart disease until December 2010.

An Agent Orange VA examination dated in June 1985 reflects that no disease of the heart was found on prior Agent Orange examination in January 1979.  After physical examination, the examiner diagnosed arterial hypertension, mild, and indicated that there was no current organic heart disease.

A February 1995 VA hypertension examination reflects a diagnosis of a systolic murmur of aortic sclerosis versus stenosis, and elevated blood pressure.  Ischemic heart disease was not diagnosed.

A private cardiolite stress test was performed in April 1999 and showed no evidence of ischemia, but there was decreased contractility of the left ventricle.  An April 1999 private medical record from Dr. M., of Sage Medical Group, reflects that a thallium stress test was performed and showed cardiomyopathy and decreased systolic function.  Dr. M. indicated that the Veteran had no symptoms of ischemia or angina and no electrocardiogram evidence of ischemia.  He had diffuse decreased contractility.  Subsequent private medical records reflect treatment for cardiomyopathy.

Private medical records from Mercy Family Health Center reflect that a stress thallium test was performed in December 2010.  In a January 2012 cardiology consultation, Dr. H indicated that a December 2010 thallium stress test showed reversible ischemia and a normal global left ventricular ejection fraction of 69 percent.  A January 2012 cardiac catheterization showed two-vessel coronary artery disease with normal left ventricle function.

The Veteran has submitted two ischemic heart disease (IHD) disability benefits questionnaires (DBQs) completed by private physicians in January and February 2012.  Both doctors indicated that the Veteran has ischemic heart disease, and diagnosed coronary artery disease.  They each referenced a diagnostic exercise test performed in December 2010.  Dr. H. indicated that the test was performed on December 26, 2010.  Dr. M. stated that coronary artery disease was diagnosed in January 2012, and Dr. H. stated that coronary artery disease was diagnosed in February 2011.  

A May 2013 VA medical opinion indicated that a December 2010 thallium stress test demonstrated ischemic heart disease.

As noted, the initial claim for ischemic heart disease was received on July 30, 1999.  However, ischemic heart disease was not shown on that date, and a review of the evidence reflects that although the Veteran has previously been diagnosed with other cardiac conditions, the weight of the competent and credible evidence shows that ischemic heart disease was first demonstrated on thallium stress test on December 26, 2010.  The Board therefore finds that the Veteran's entitlement to service connection for ischemic heart disease arose on that date.  Thus, a slightly earlier effective date of December 26, 2010 is warranted for the grant of service connection for ischemic heart disease.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400, 3.816(c)(2).

The Board recognizes that the Veteran himself has asserted that he had ischemic heart disease prior to December 2010.  However, while the Veteran is competent to state that he experienced symptoms of shortness of breath and irregular heartbeat, and that doctors have previously told him he has a heart condition, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to diagnose ischemic heart disease as distinguished from any other cardiac condition.  The Board finds that as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise and diagnostic tests, such as determining when ischemic heart disease is present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

For the above reasons, the Board finds that an earlier effective date of December 26, 2010 is the correct effective date for the award of service connection for ischemic heart disease.  An even earlier effective date is not warranted, as ischemic heart disease was not shown prior to that date.  Furthermore, the RO correctly made payment, pursuant to the award, effective from January 1, 2011, in accordance with legal authority that mandates that the period of payment is to commence on the first of the month following the month in which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31. 


ORDER

The appeal regarding the propriety of the termination of non-service-connected pension benefits retroactive to September 1, 2005 based on countable income is dismissed.

An earlier effective date of December 26, 2010 is granted for the award of service connection for ischemic heart disease.


REMAND

Regrettably, the Board finds that additional development is necessary prior to appellate review of the appeal for a higher initial rating for ischemic heart disease. 

The Veteran's ischemic heart disease has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  A 10 percent rating has been assigned from the date of service connection.  He contends that his service-connected ischemic heart disease is more disabling than currently evaluated, and that a 60 percent rating should be assigned.

The Veteran underwent a VA compensation examination in November 2010, which found no current ischemic heart disease.  Since then, ischemic heart disease (IHD) has been demonstrated, and the Veteran has submitted an IHD disability benefits questionnaire (DBQ) completed in January 2012 by his private physician, Dr. M., and another IHD DBQ completed in February 2012 by a private cardiologist, Dr. H.  In both DBQs, Drs. M. and H. referenced a December 2010 thallium stress test which is not on file and must be obtained.  Moreover, in his February 2012 DBQ, Dr. H. stated that the Veteran would follow up with his cardiologist in four months.  The most recent private medical records are dated in February 2012.  Thus, it appears that there are outstanding relevant private medical records.  Pertinent ongoing private and VA medical records should be obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

A May 2013 VA medical opinion provided an estimate of the Veteran's current METs level based on a review of the Veteran's medical records, but an examination was not performed.  The Board finds that another VA examination must be conducted in order to ascertain the current level of severity of the service-connected ischemic heart disease.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Also, when a Veteran has both service-connected and non-service-connected disabilities, as in this case, the VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Evidence of record shows that the Veteran has non-service-connected chronic obstructive pulmonary disease (COPD)/emphysema that is productive of shortness of breath, in addition to his service-connected ischemic heart disease.  See, e.g., February 1995 report of VA examination, February 2002 and May 2004 private medical records from Sage Medical Group, January 2012 DBQ, and February 2012 private medical record from Dr. H.  On remand, the examiner is asked to comment on whether any symptoms of dyspnea, fatigue, angina, dizziness, and syncope are associated with any disability other than ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for ischemic heart disease since January 2010.  After obtaining any necessary authorization, obtain all identified records that are not duplicates of those already in the claims file.

In particular, the AOJ should attempt to obtain a report of a thallium stress test performed in December 2010.  See January 3, 2012 private cardiology consultation by Dr. H.

2.  After obtaining the available records, schedule a VA heart examination to ascertain the current severity of the Veteran's ischemic heart disease.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. The examination should include all tests deemed necessary (i.e. stress test, echocardiogram, and/or) electrocardiogram) unless such testing is medically contraindicated or such testing has been done within the past year, the results are of record, and there is no indication that there has been a change in the cardiac status of the Veteran since.  If any tests are deemed unnecessary or are medically contraindicated, the examiner should state such.

(a) Following review of the claims file and examination of the Veteran, the examiner should address the Veteran's current METs workload and whether symptoms of dyspnea, fatigue, angina, dizziness, and syncope are present.  If there is left ventricular dysfunction provide the ejection fraction. 

(b) If the physician concludes that any other diagnosed condition, such as a respiratory disorder, is productive of the above symptoms, then he/she should state whether the symptomatology associated with such condition can be distinguished from those symptoms associated with the Veteran's service-connected ischemic heart disease.  If so, the physician should identify what symptoms can be attributed only to the non-service-connected disability.  If this is not possible, the examiner should so indicate.

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

3.  If a higher initial rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


